ON PETITION FOR REHEARING
Through our ineptness, perhaps, in the expression of our opinion in this case it is apparent that the appellant has misconceived its import. It was our purpose to go no 10-12.  further than to say that the appellant, under its contract, was obligated to begin the payment of the benefits therein provided, upon due proof that the appellee had been totally disabled for a period of three months; that such disability was permanent as we defined the term and that such obligation continued until the appellee recovered. Whether such proof had been furnished was a question of fact for the trial court and its finding in reference *Page 668 
thereto is binding on us if there is substantial evidence to support it. We set out the evidence we considered most favorable to the court's decision and concluded that it is substantial and supports a reasonable inference that, at the time proof was furnished to the appellant, the appellee's disability was total and permanent as our courts have defined the term when used in contracts of insurance. The appellee's subsequent recovery did nothing more than terminate the appellant's obligation to continue the payment of benefits and could not serve to divest a cause of action that accrued upon the submission of due proof.
Rehearing denied.
NOTE. — Reported in 66 N.E.2d 768.